A motion for a rehearing was denied, with $25 costs, and the following opinion was filed, on January 7, 1913:
ViNjE, J.
A rehearing is asked because of the following alleged errors in the former opinion: (a) The statement that the case was tried on the complaint before the court in Darlington v. Gates L. Co. 142 Wis. 198, 125 N. W. 456. It was, so far as any question material to the decision was concerned. There had been a slight amendment as to occu*467pancy not affecting any question decided, and it was deemed sáfe to omit to mention sncb immaterial amendment. P erbaps we are now satisfied we erred in so believing. Bnt it was and still is harmless error, (b) The rule of damages, if the action was ex contractu, was stated to be “such fractional part of the whole consideration paid as the value of the timber at the time of the purchase bore to the whole purchase price,” instead of “to the value of the whole tract purchased,” as stated in Semple v. Whorton, 68 Wis. 626, 32 N. W. 690; Docter v. Furch, 91 Wis. 464, 65 N. W. 161; and Gates v. Parmly, 93 Wis. 294, 318, 66 N. W. 253, 67 N. W. 739. Unfortunately the case was barren of any evidence showing the value of the whole tract purchased except the purchase price, and the court contented itself with expressing the rule in terms applicable to the case in hand, if ex contractu, 'and followed it up with the remark that the measure of damages stated was nothing more nor less than the value of the timber at the time of purchase. Counsel is in error in saying that the court considered the rule of damages the same whether it was an action for fraud or on contract for breach of warranty. What the court said was that defendant was not prejudiced by a failure to determine the nature of the action because the lowest measure of damages applicable to either was adopted, namely, the market value of the timber removed. Had the action been one ex delicto, a higher measure of damages might have been proper under other evidence; it could not have been lower under any evidence, (c) Claim was made in the original brief that the damages assessed" by the jury for the removal of the timber on the Wood lands exceeded any value thereof shown by the evidence, and this table was given:
5,800 feet pine at $5 per M. $29.00
2,100 “ash “ “ “ “. 10.50
26,860 “ basswood “ “ “ “. 134.80
75,930 “ hemlock “ 2 “ “. 151.86'
13,630 “ windfall pine “ 3 “ “. 40.89
Total . $366.55
*468The jury assessed the value at $378.35. This claim is now repeated. The above table gives the scale testified to by Mr. Tonnoncour and gives his values except as to the “windfall pine.” The price of $3 per thousand for it given in the table was testified to- by Mr. Grandmaitre. On page 40 of the printed case Mr. Tonnoncour’s testimony as to the value of the timber on the Wood lands is as follows: “Pine averaged 18 or 20 to the thousand, worth $5 per thousand; ash about 15 logs to the thousand, worth $5 per thousandbass-wood about 15 logs to the thousand, worth $5 per thousand. Value of stumpage about $5. Hemlock about 21 logs to the thousand, value $2 per thousand stumpage.”
It will be noticed that the value of every item in the above table, except windfall pine, is given by name by Mr. Tonnon-cour, and, in addition, there is the item, “Value of stumpage about $5.” This was taken to refer to windfall pine, the only item not specifically mentioned by the witness. In fact, it was the only item to which it could refer, for the others are given by the identical name in the table. So the statement in the opinion that the value of the timber based on the highest scale and the highest market price thereof testified to would exceed the amount of damages assessed by the -jury seems to have some basis of fact to rest upon.